The DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The purpose of this Office Action is replace to Office Action mailed on November 24, 2021. The issue classification and other documentation remain unchanged. 

Status of the Claims
	Claims 1-6 are pending wherein claims 1-2 are amended and claims 3-6 are newly added. 

Status of Previous Rejections
	The previous rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over Miyashita (US 9,685,307) in view of Okabe et al. (US 9,472,383) is withdrawn in view of the Applicant’s amendment to claims 1-2. 

Allowable Subject Matter
Claims 1-2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claims 1-2, the prior art to Miyashita (‘307) and Okabe et al. (‘383) fail to specify wherein before and after the bonding step, a change rate of the x-ray intensity ratio in the crystal orientation of the target material is from 80% to 120% and therefore claims 1-2 distinguish from Miyashita (‘307) and Okabe et al. (‘383). 

Claims 3-4 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
. 

Claims 5-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claims 5-6, the prior art to Miyashita (‘307) and Okabe et al. (‘383) fail to specify wherein the sputtering target would have a layer of metal between the backing plate material and the target material. Therefore, claims 5-6 distinguish from Miyashita (‘307) and Okabe et al. (‘383). 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cross-Reference to Related Application
	This application is a Divisional application of copending Application No. 15/771,196, filed on April 26, 2018, now U.S. Patent No. 10,886,111, which is the National Phase under 35 U.S.C. § 371 of International Application No. PCT/JP2017/025144, filed on July 10, 2017, which claims the benefite under 35 U.S.C. § 119(a) to Patent Application No. 2016-138710, filed in Japan on July 13, 2016, all of which are hereby expressly incorporated by reference into the present application. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759